          Case 1:20-cr-00500-JGK Document 50 Filed 04/13/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                  United States Attorney
                                                  Southern District of New York

                                                  The Silvio J. Mollo Building
                                                  One Saint Andrew’s Plaza
                                                  New York, New York 10007


                                                   April 13, 2021

VIA ECF and EMAIL
The Honorable John G. Koeltl
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re: United States v. Arthur Hayes, 20 Cr. 500

Dear Judge Koeltl:

       The Government respectfully requests, with the defendant’s consent, that the Court enter
the proposed protective order attached to this letter.


                                           Very truly yours,

                                           AUDREY STRAUSS
                                           United States Attorney



                                        by: /s Samuel Raymond
                                            Samuel Raymond / Jessica Greenwood
                                            Assistant United States Attorneys
                                            (212) 637-6519 / 1090


cc: Defense Counsel (via ECF and email)
